DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 03/10/2022 has been entered. Claims 1, 4 and 13 have been amended. Claims 1-20 remain pending in the application.
Response to Arguments
 3.           Applicant’s remarks/arguments filed on 03/10/2022 with respect to the rejection of amended claims 1-20 have been fully considered but are moot in view of a new of ground of rejection. However, upon further search and consideration, a new ground of rejection made in view of Cheng et al. (US 20180365909 A1).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites  “The method of claim 4, wherein”.
It is unclear what in  claim 4 is being further narrowed by “wherein” clause. This makes the claim indefinite. For examination purposes, claim 8 is being considered as canceled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20180365909 A1) in view of Park et al. (US 20200234574 A1) and further in view of Roy et al. (US 20150230263 A1).  
 	Regarding claim 1, Cheng teaches a computer program product (first wireless communication device 202 of Fig. 2) comprising a non-transitory memory of an onboard vehicle computer system of an ego vehicle storing computer-executable code that, when executed by a processor (the disclosure provides a non-transitory computer-readable medium storing computer-executable code, [0009]) causes the processor to: 
receive, from an endpoint, a basic safety message (BSM) that includes a data sharing request that requests that a recipient of the BSM share sensor data with the endpoint (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3), [0074] and for example, the apparatus may monitor for periodic basic safety messages (BSMs) and/or cooperation awareness messages (CAMs) sent by nearby apparatuses, [0054]), position data describing a geographic location of the endpoint (this message may include an identifier of the sender, security information associated with the sender, an indication of the location of the sender, [0054]); 
transmit a reply V2X message (the apparatus transmits the response, [0089]) that includes an acknowledgement to the data sharing request (Vehicle A may then send an ACK to the response, [0164]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication between the ego vehicle and the endpoint (based on the BSM/CAM, Vehicle A knows the nearby vehicles, and assigns a corresponding index to each of them in the request, indicating when to respond, within which frame or transmission time interval (TTI) to respond, the radio resources to use for the response, or any combination thereof. The responder generates the response transmission schedule based on the index and schedule, such that Vehicle A will know when it needs to monitor for responses, and how many vehicles will respond, [0129]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response (e.g., NR technology, millimeter wave (mmW) technology, 4G technology, or some other technology), determining whether to send the response via unicast, broadcast, or multicast signaling, [0082]).
 	However, Cheng does not teach position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway.
In an analogous art, Park teaches position accuracy data describing an accuracy of the position data (processor 870 receives a message related to the vehicle from the first other vehicle 900a, the processor 870 may obtain first position information of the first vehicle 900 included in the received message related to the vehicle. For example, the message related to the vehicle may include at least one of message number information msgCnt, ID information id, time mark information secMark, latitude information lat, longitude information long, altitude information elev, accuracy information, see [0343-0344]) and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway (In addition, the error range described in this specification may correspond to the accuracy information. The accuracy information may include a radius of an error range, see [0345]; the processor 870 may identify the lane in which the present vehicle 100a is running, see [0393]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position accuracy of Park to provide a vehicle control device and a vehicle control method capable of reducing an error range included in position information of a vehicle as suggested, see Park [0012].
However, Cheng and Park do not clearly teach determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meters radius) rather than the wider range, see [0097]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meters radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 2, Cheng as modified by Park and  Roy teaches the computer program product of claim 1, and Roy further teaches wherein the computer-executable code, when executed by the processor, causes the processor further to: modify the operation of the V2X radio of the ego vehicle to execute a mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077].  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 3, Cheng as modified by Park and  Roy teaches the computer program product of claim 1, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range for the mmWave beam alignment with the endpoint (Serving mB 601 may identify a secondary beam 631 associated with WTRU 602 based on DREM which includes but is not limited to directional measurement reports, see [0106]) and the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 4, Cheng teaches a method for an ego vehicle (Method of Figs. 3 and 4), comprising: 
receiving, from an endpoint, a basic safety message (BSM) that includes a data sharing request that requests that a recipient of the BSM share sensor data with the endpoint (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3), [0074] and for example, the apparatus may monitor for periodic basic safety messages (BSMs) and/or cooperation awareness messages (CAMs) sent by nearby apparatuses, [0054]), position data that describes a geographic location of the endpoint (this message may include an identifier of the sender, security information associated with the sender, an indication of the location of the sender, [0054]);
transmitting a reply V2X message (the apparatus transmits the response, [0089]) that includes an acknowledgement to the data sharing request (Vehicle A may then send an ACK to the response, [0164]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication between the ego vehicle and the endpoint (based on the BSM/CAM, Vehicle A knows the nearby vehicles, and assigns a corresponding index to each of them in the request, indicating when to respond, within which frame or transmission time interval (TTI) to respond, the radio resources to use for the response, or any combination thereof. The responder generates the response transmission schedule based on the index and schedule, such that Vehicle A will know when it needs to monitor for responses, and how many vehicles will respond, [0129]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response (e.g., NR technology, millimeter wave (mmW) technology, 4G technology, or some other technology), determining whether to send the response via unicast, broadcast, or multicast signaling, [0082]).
However, Cheng does not teach position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway.
In an analogous art, Park teaches position accuracy data describing an accuracy of the position data (That is, when the processor 870 receives a message related to the vehicle from the first other vehicle 900a, the processor 870 may obtain first position information of the first vehicle 900 included in the received message related to the vehicle. For example, the message related to the vehicle may include at least one of message number information msgCnt, ID information id, time mark information secMark, latitude information lat, longitude information long, altitude information elev, accuracy information, see [0343-0344]) and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway (In addition, the error range described in this specification may correspond to the accuracy information. The accuracy information may include a radius of an error range, see [0345]; the processor 870 may identify the lane in which the present vehicle 100a is running, see [0393]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng with the position accuracy of Park to provide a vehicle control device and a vehicle control method capable of reducing an error range included in position information of a vehicle as suggested, see Park [0012].
However, Cheng and Park do not clearly teach determining, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meters radius) rather than the wider range, see [0097]); and 
modifying an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meters radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 5, Cheng as modified by Park and Roy teaches the method of claim 4, and Roy further teaches further comprising modifying the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 6, Cheng as modified by Park and Roy teaches the method of claim 4, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range within which a mmWave radio beam of the V2X radio is configured to sweep during the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 7, Cheng as modified by Park and Roy teaches the method of claim 6, and Roy further teaches wherein the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 8, Cheng as modified by Park and Roy teaches the method of claim 4, wherein (A module for sending a request 214 sends the request for sensor sharing 208 including, for example, an indication of the sensor information to be included in the response, Cheng [0046).
Regarding claim 9, Cheng as modified by Park and Roy teaches the method of claim 4, and Roy further teaches wherein modifying the operation of the V2X radio includes updating the beam sweeping direction setting responsive to receiving an updated position of the endpoint (After the beam has been adjusted, WTRU 320 may contact mB 325 to notify mB 325 that because the orientation of WTRU 320 has changed, beam 323 may be used in case beam 322 is no longer strong enough to sustain the communication link. Consequently, mB 325 may update the current beam orientation and DREM associated with WTRU, see Roy [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 10, Cheng as modified by Park and Roy teaches the method of claim 9, and Roy further teaches wherein modifying the operation of the V2X radio to perform the mmWave beam alignment improves an efficiency of the mmWave beam alignment (Alternatively, the node (mB/WTRU) may decide to switch to the wider beam to reduce the beam tracking overhead, see Roy [0146] and methods and apparatuses are described herein to perform and improve mmW beam tracking, see [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 11, Cheng as modified by Park and Roy teaches the method of claim 4, Park further teaches comprising retrieving global positioning system (GPS) data of the ego vehicle (first position information of the other vehicle is received from the other vehicle through the V2X module 814, see Park [0308]; In this case, the position information of each vehicle (the position information of the present vehicle and the first position information of the other vehicle) included in the beacon information are information obtained through the GPS module, see [0310]); Roy further teaches wherein determining the beam sweeping direction is further based on the GPS data (After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 12, Cheng as modified by Park and Roy teaches the method of claim 4, wherein the endpoint includes a remote vehicle, a roadside unit or a base station (e.g. vehicle 116 of Fig. 1).  
Regarding claim 13, Cheng teaches a system (system of Fig. 14) comprising: 
an onboard vehicle computer system (apparatus 1400) of an ego vehicle (e.g. vehicle 116) including a non-transitory memory storing computer code (e.g. code 1440) which, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to: 
receive, from an endpoint, a basic safety message (BSM) that includes a data sharing request that requests that a recipient of the BSM share sensor data with the endpoint (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3), [0074] and for example, the apparatus may monitor for periodic basic safety messages (BSMs) and/or cooperation awareness messages (CAMs) sent by nearby apparatuses, [0054]), position data that describes a geographic location of the endpoint (this message may include an identifier of the sender, security information associated with the sender, an indication of the location of the sender, [0054]); 
transmit a reply V2X message (the apparatus transmits the response, [0089]) that includes an acknowledgement to the data sharing request (Vehicle A may then send an ACK to the response, [0164]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication (the access point 310 may include mmWave-compatible hardware between the ego vehicle and the endpoint  based on the BSM/CAM, Vehicle A knows the nearby vehicles, and assigns a corresponding index to each of them in the request, indicating when to respond, within which frame or transmission time interval (TTI) to respond, the radio resources to use for the response, or any combination thereof. The responder generates the response transmission schedule based on the index and schedule, such that Vehicle A will know when it needs to monitor for responses, and how many vehicles will respond, [0129]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response (e.g., NR technology, millimeter wave (mmW) technology, 4G technology, or some other technology), determining whether to send the response via unicast, broadcast, or multicast signaling, [0082]).
However, Cheng does not teach position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway.
In an analogous art, Park teaches position accuracy data describing an accuracy of the position data (That is, when the processor 870 receives a message related to the vehicle from the first other vehicle 900a, the processor 870 may obtain first position information of the first vehicle 900 included in the received message related to the vehicle. For example, the message related to the vehicle may include at least one of message number information msgCnt, ID information id, time mark information secMark, latitude information lat, longitude information long, altitude information elev, accuracy information, see [0343-0344]) and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway (In addition, the error range described in this specification may correspond to the accuracy information. The accuracy information may include a radius of an error range, see [0345]; the processor 870 may identify the lane in which the present vehicle 100a is running, see [0393]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng with the position accuracy of Park to provide a vehicle control device and a vehicle control method capable of reducing an error range included in position information of a vehicle as suggested, see Park [0012].
However, Cheng and Park do not clearly teach determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meters radius) rather than the wider range, see [0097]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meters radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 14, Cheng as modified by Park and Roy teaches the system of claim 13, and Roy further teaches wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to modify the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 15, Cheng as modified by Park and Roy teaches the system of claim 13, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range within which a mmWave radio beam of the V2X radio is configured to sweep during the mmWave beam alignment (Serving mB 601 may identify a secondary beam 631 associated with WTRU 602 based on DREM which includes but is not limited to directional measurement reports, see [0106]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 16, Cheng as modified by Park and Roy teaches the system of claim 15, and Roy further teaches wherein the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 17, Cheng as modified by Park and Roy teaches the system of claim 13, wherein the data sharing request requests that a recipient of the request V2X message share sensor data with the endpoint (A module for sending a request 214 sends the request for sensor sharing 208 including, for example, an indication of the sensor information to be included in the response, Cheng [0046]).
Regarding claim 18, Cheng as modified by Park and Roy teaches the system of claim 13, and Park further teaches wherein the measurement error is within a position deviation of 1.5 meters (Applying the above algorithm, the error range of the position information may be reduced to 0.6 m when the error range of the position information received by one GPS is 20 m, see Park [0375]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 19, Cheng as modified by Park and Roy teaches the system of claim 18 and Roy further teaches wherein the position accuracy data describes the accuracy for one or more onboard sensors of the endpoint that determine the geographic location of the endpoint (The integration of the gyroscope has allowed for more accurate recognition of movement within a 3D space than previous methods using a lone accelerometer within a number of smart phones, see Roy [0097] and WTRU 320 may have an integrated gyroscope, accelerometer, compass and other orientation sensing devices. Outputs from such internal sensors may be fed back to mB 325 to facilitate beam tracking, see Roy [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 20, Cheng as modified by Park and Roy teaches the system of claim 13, Roy further teaches wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to retrieve global positioning system (GPS) data of the ego vehicle (The processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102, see [0059]); wherein determining the beam sweeping direction is further based on the GPS data (After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holden et al. (US 20170248430 A1) discloses system and method for providing position information of a transit object to a computing device is provided. Global positioning satellite (GPS) information of a transit object can be periodically received. For each of some of the GPS information, one or more candidate points of a transit system can be identified based on the GPS information.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641